DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the filing on 10/6/2021.  Since the previous filing, claim 11 has been amended, claims 12-20 have been added and no claims have been cancelled.  Thus, claims 1-20 are pending in the application.
In regards to the previous 103 rejections, applicant’s arguments are not persuasive and the rejections have been maintained below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 6, 7, 11, 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Szasz (US 2019/0358473) in view of Kim (US 2008/0223370).
In regards to claim 1, Szasz discloses a shell structure (support 16), which is provided to maintain a shape of a mask (support 16 provided structure, paragraph 48 line 5-6), the shell structure comprising: a circumferential part forming an edge (see Annotated Fig 8); and an arch-shaped curved part integrally formed with the circumferential part at an inner side of the circumferential part (paragraph 66 line 2-3, longitudinal frame member 34a, see Annotated Fig 8).

    PNG
    media_image1.png
    505
    503
    media_image1.png
    Greyscale

Annotated Fig 8
Szasz does not teach wherein a groove part is formed along a vertical central line of the curved part at a rear surface of the curved part such that the curved part is foldable about the grooved part as the center.
However, Kim teaches where in a groove part (see Annotated Fig 61, interior of mask indicated by the circled portion defines the groove part) is formed alone a vertical central line of the curved part at a rear surface of the curved part such that the curved part of is formed to be foldable about the groove part as the center (mask body 10 may be folded in half, paragraph 34, mask folds around fold line 32 [Examiner notes that fold line 32 is not intended to be equated to 1]).

    PNG
    media_image2.png
    244
    387
    media_image2.png
    Greyscale

Annotated Fig 61
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Szasz such that a groove part is formed along a vertical central line of the curved part at a rear surface of the cured part such that the curved part is formed to be foldable about the groove part as the center as taught by Kim as this would allow for a more compact form for carrying or storing the mask (Kim: paragraph 26).
In regards to claim 6, Szasz in view of Kim teaches the device of claim 1 and the combination further discloses wherein a front surface of the curved part is formed to be inclined such that a width of the front surface progressively decreases forward (Kim: see Annotated Fig 62).

    PNG
    media_image3.png
    202
    483
    media_image3.png
    Greyscale

Annotated Fig 62
In regards to claim 7, Szasz in view of Kim teaches the device of claim 1 and Kim further discloses wherein the groove part is formed to be inclined such that a width of the groove part progressively decreases forward (see Annotated Fig 62).
In regards to claim 11, Szasz in view of Kim teaches the device of claims 1 and Szasz further discloses a mask comprising said structure (face mask 10 comprises support 16, paragraph 48 line 5-7); and a filter structure which is coupled to a front surface of the shell structure and performs an air filtering function (filter 14 rests on support 16, paragraph 48 line 5-6).
In regards to claim 12, Szasz discloses a shell structure (support 16), which is provided to maintain a shape of a mask (support 16 provided structure, paragraph 48 line 5-6), the shell structure comprising: a circumferential part forming an edge (see Annotated Fig 8); and an arch-shaped curved part integrally formed with the circumferential part at an inner side of the circumferential part (paragraph 66 line 2-3, longitudinal frame member 34a, see Annotated Fig 8).
Szasz does not teach wherein a groove part is formed along a vertical central line of the curved part at a rear surface of the curved part such that the curved part is foldable about the grooved part as the center, wherein the curved part comprises: a first body which defines both side parts of the curved part; and a second body which connects a front side end of the first 
However, Kim teaches where in a groove part (see Annotated Fig 61, interior of mask indicated by the circled portion defines the groove part) is formed alone a vertical central line of the curved part at a rear surface of the curved part such that the curved part of is formed to be foldable about the groove part as the center (mask body 10 may be folded in half, paragraph 34, mask folds around fold line 32 [Examiner notes that fold line 32 is not intended to be equated to the groove part of the instant application, merely used as a reference by which to define the fold plane of the mask, see Annotated Fig 61]), wherein the curved part includes: a first body which defines both side parts of the curved part; and a second body which connects a front side end of the first body and is bent with respect to the vertical central line, wherein the groove part is formed at a rear surface of the second body (see Annotated Fig 62), and a peak formed along the vertical central line of the curved part at a front surface of the curved part (Annotated Fig 62 shows the width of the arc part and the groove part narrowing progressing forward and therefore forming a shallow peak).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Szasz such that a groove part is formed along a vertical central line of the curved part at a rear surface of the cured part such that the curved part is formed to be foldable about the groove part as the center, wherein the curved part comprises: a first body which defines both side parts of the curved part; and a second body which connects a front side end of the first body and is bent with respect to the vertical central line, wherein the groove part is formed at a rear surface of the second body, and a peak formed along the vertical central line of the curved part at a front surface of the curved part as taught by Kim as this would allow for the mask to fold easily, providing a more compact form for carrying or storing the mask (Kim: paragraph 26).
.
Claims 2-4 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Szasz (US 2019/0358473) in view of Kim (US 2008/0223370) as applied to claim 1 and 12 above and in further view of Jayaraman (US 2015/0352382) and Bearne (US 2015/0246198).
In regards to claim 2, Szasz in view of Kim teaches the device of claim 1 and Szasz further discloses at least one opening for air flow is formed in the curved part (open area 31, paragraph 66 line 4-5, see Annotated Fig 8), circumferential part and curved part are single member (circumferential and curved parts both part of support 16, paragraph 66).
Szasz does not teach wherein the circumferential part and the curved part are formed using a non-porous single member that is formed by vacuum-forming or thermoforming foamed polyolefin.
However, Jayaraman teaches wherein: the circumferential part and the curved part are formed using a non-porous single member that is formed of polyolefin (frame may be made of an elastomeric polymer which may be polyolefin material, paragraph 34).
Further, Bearne teaches a respiratory mask wherein a structural element may be formed of a foamed polyolefin (arms may be made of rigid or semi-rigid material including foamed polyolefin, paragraph 284).
While neither Jayaraman nor Bearne teaches that the member is formed by vacuumforming or thermoforming foamed polyolefin, it should be noted that the patentability of a product is determined based on the product itself, not the process of making it (MPEP 2113). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing 
In regards to claim 3, Szasz in view of Kim, Jayaraman and Bearne teaches the device of claim 2.
Szasz does not teach wherein the curved part includes: a first body which defines both side parts of the curved part; and a second body which connects a front side end of the first body and is bent with respect to the vertical central line, wherein the groove part is formed at a rear surface of the second body.
However, Kim teaches wherein the curved part includes: a first body which defines both side parts of the curved part; and a second body which connects a front side end of the first body and is bent with respect to the vertical central line, wherein the groove part is formed at a rear surface of the second body (see Annotated Fig 62).
In regards to claim 4, Szasz in view of Kim, Jayaraman and Bearne teaches the device of claim 2.
Szasz does not disclose wherein a protruding part is formed to continuously protrude along an edge of the opening at a rear surface of the curved part.
However, Kim teaches wherein a protruding part is formed to continuously protrude along an edge of the opening at a rear surface of the curved part (see Annotated Fig 5).

    PNG
    media_image4.png
    228
    333
    media_image4.png
    Greyscale

Annotated Fig 5
While Kim does not explicitly describe wherein a protruding part is formed to continuously protrude along an edge of the opening at a rear surface of the curved part, the structure as depicted in Fig 5 may be relied upon for what it may reasonably teach one of ordinary skill in the art (MPEP 2125). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Szasz wherein a protruding part is formed to continuously protrude along an edge of the opening at a rear surface of the curved part as taught by Kim as this would provide a mounting structure for a filter element (Kim: paragraph 37).
In regards to claim 13, Szasz in view of Kim teaches the device of claim 12 and Szasz further discloses at least one opening for air flow is formed in the curved part (open area 31, paragraph 66 line 4-5, see Annotated Fig 8), circumferential part and curved part are single member (circumferential and curved parts both part of support 16, paragraph 66).
Szasz does not teach wherein the circumferential part and the curved part are formed using a non-porous single member that is formed by vacuum-forming or thermoforming foamed polyolefin.

Further, Bearne teaches a respiratory mask wherein a structural element may be formed of a foamed polyolefin (arms may be made of rigid or semi-rigid material including foamed polyolefin, paragraph 284).
While neither Jayaraman nor Bearne teaches that the member is formed by vacuumforming or thermoforming foamed polyolefin, it should be noted that the patentability of a product is determined based on the product itself, not the process of making it (MPEP 2113). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Szasz such that the circumferential and the curved part are formed using a non-porous single member that is formed by vacuum-forming or thermoforming foamed polyolefin as taught by Jayaraman and Bearne as this would help ensure proper fit and sealing of the mask (Jayaraman: paragraph 34 line 5-9) while providing a defined structure to the mask (Bearne: rigid or semi-rigid material may maintain shape under its own weight but allow for some deformation, paragraph 284).
In regard sot claim 14, Szasz in view of Kim teaches the device of claim 12.
Szasz does not disclose wherein a protruding part is formed to continuously protrude along an edge of the opening at a rear surface of the curved part.
However, Kim teaches wherein a protruding part is formed to continuously protrude along an edge of the opening at a rear surface of the curved part (see Annotated Fig 5).
While Kim does not explicitly describe wherein a protruding part is formed to continuously protrude along an edge of the opening at a rear surface of the curved part, the structure as depicted in Fig 5 may be relied upon for what it may reasonably teach one of ordinary skill in the art (MPEP 2125). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Szasz wherein a .
Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Szasz (US 2019/0358473) in view of Kim (US. 2008/0223370) as applied to claim 1 and 12 above and in further view of Zhou (US 2016/0001108) and Liloia (US 3,220,409).
In regards to claim 5, Szasz in view of Kim teaches the device of claim 1.
Szasz does not disclose wherein the shell structure is formed using non-woven fabric formed of a porous material.
However, Zhou teaches a facemask wherein the shell structure is formed using non-woven fabric (paragraph 65).
Further, Liloia teaches a facemask using a fabric web made of a porous material (web may formed of cotton fibers, column 3 line 51-53).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Szasz wherein the shell structure is formed using non-woven fabric formed of a porous material as taught by Zhou and Liloia as this would provide a structurally sound but breathable mask.
In regards to claim 15, Szasz in view of Kim teaches the device of claim 12.
Szasz does not disclose wherein the shell structure is formed using non-woven fabric formed of a porous material.
However, Zhou teaches a facemask wherein the shell structure is formed using non-woven fabric (paragraph 65).
Further, Liloia teaches a facemask using a fabric web made of a porous material (web may formed of cotton fibers, column 3 line 51-53).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Szasz wherein the shell structure is .
Claims 8-10 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Szasz (US 2019/0358473) in view of Kim (US 2008/0223370) as applied to claim 1 and 12 above and in further view of Liloia (US 3,220,409).
In regards to claim 8, Szasz in view of Kim teaches the device of claim 1.
Szasz does not disclose wherein an auxiliary rib for increasing a stiffness of the curved part is formed to protrude along the vertical central line at both sides of the groove part.
However, Liloia teaches a facemask wherein an auxiliary rib for increasing a stiffness of the curved part is formed to protrude along the vertical central line at both sides of the groove part (flutes 20’, see Fig 5, analogous to groove, the fibers along the ridges in the valleys between flutes may be compacted to form structural ribs, column 3 line 14-24).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Szasz wherein an auxiliary rib for increasing a stiffness of the curved part is formed to protrude along the vertical central line at both sides of the groove part as taught by Liloia as this would improve the structural stability of the shell.
In regards to claim 9, Szasz in view of Kim teaches the device of claim 1.
Szasz does not disclose wherein a seating part seated on a user's nose is formed to protrude from a rear surface of the circumferential part.
However, Liloia teaches wherein a seating part seated on a user's nose is formed to protrude from a rear surface of the circumferential part (indented side sections 13 adapted to fit along either side of the user’s nose, column 2 line 2-4, Fig 1).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Szasz wherein a seating part seated on a user's nose is formed to protrude from a rear surface of the circumferential part as taught by 
In regards to claim 10, Szasz in view of Kim and Liloia teaches the device of claim 9.
Szasz does not disclose wherein an insertion groove is formed in a shape corresponding to the seating part at a front surface of the seating part.
However, Liloia teaches wherein an insertion groove is formed in a shape corresponding to the seating part at a front surface of the seating part (intended side sections 13, outer surface pressed inwards, Fig 1).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Szasz wherein an insertion groove is formed in a shape corresponding to the seating part at a front surface of the seating part as taught by Liloia as this would prevent the need for excess material, minimizing cost and effort of manufacture of the structure.
In regards to claim 16, Szasz in view of Kim teaches the device of claim 12.
Szasz does not disclose wherein an auxiliary rib for increasing a stiffness of the curved part is formed to protrude along the vertical central line at both sides of the groove part.
However, Liloia teaches a facemask wherein an auxiliary rib for increasing a stiffness of the curved part is formed to protrude along the vertical central line at both sides of the groove part (flutes 20’, see Fig 5, analogous to groove, the fibers along the ridges in the valleys between flutes may be compacted to form structural ribs, column 3 line 14-24).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Szasz wherein an auxiliary rib for increasing a stiffness of the curved part is formed to protrude along the vertical central line at both sides of the groove part as taught by Liloia as this would improve the structural stability of the shell.
In regards to claim 17, Szasz in view of Kim teaches the device of claim 12.

However, Liloia teaches wherein a seating part seated on a user's nose is formed to protrude from a rear surface of the circumferential part (indented side sections 13 adapted to fit along either side of the user’s nose, column 2 line 2-4, Fig 1).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Szasz wherein a seating part seated on a user's nose is formed to protrude from a rear surface of the circumferential part as taught by Liloia as shaping the area indicated on Szasz Annotated Fig 8 would provide a better fit for the mask against the users face.
In regards to claim 18, Szasz in view of Kim and Liloia teaches the device of claim 17.
Szasz does not disclose wherein an insertion groove is formed in a shape corresponding to the seating part at a front surface of the seating part.
However, Liloia teaches wherein an insertion groove is formed in a shape corresponding to the seating part at a front surface of the seating part (intended side sections 13, outer surface pressed inwards, Fig 1).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Szasz wherein an insertion groove is formed in a shape corresponding to the seating part at a front surface of the seating part as taught by Liloia as this would prevent the need for excess material, minimizing cost and effort of manufacture of the structure.
Claims 20 are rejected under 35 U.S.C. 103 as being unpatentable over Szasz (US 2019/0358473) in view of Kim (US 2008/0223370) as applied to claim 12 above and in further view of Shimada (EP 1358809).
In regards to claim 20, Szasz in view of Kim teaches the device of claim 19.
Szasz does not teach a fiber sheet coupled to a rear surface of the shell structure.

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Szasz to have a fiber sheet coupled to a rear surface of the shell structure as taught by Shimada as this would provide a comfortable seal against the face of the user.
Response to Arguments
In regards to the arguments concerning claim 1 these arguments are not persuasive.  As understood and interpreted by the Examiner, the presence of attachment 37 of Szasz would not produce significant interference to the folding of Kim.  As understood by the Examiner, based upon the figures of Kim, while the “second body” would bend when the mask if folded, such bending would be relatively minimal with most of the flexion occurring in the living hinge provided by the “first body” parts on either side.  As the attachment 37 would be on the second body at the edge of the shell, its interference would be limited.
Further arguments concerning claims 1-11 refer to dependency on claim 1 and are addressed above.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arielle Wolff whose telephone number is (571)272-8727. The examiner can normally be reached Mon-Thu 7:30-4:00; Fri 7:30-1:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIELLE WOLFF/Examiner, Art Unit 3785                                                                                                                                                                                                        
/KENDRA D CARTER/Supervisory Patent Examiner, Art Unit 3785